Citation Nr: 0426762	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, 
also claimed as secondary to ionizing radiation.  

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints and sterility, also claimed as 
secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Robert M. Marin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970, and from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans. Louisiana.  

In May 2004, the veteran testified at a personal hearing held 
at the RO in New Orleans, Louisiana, before the undersigned.  
During the hearing, the veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no competent evidence showing that the veteran 
was exposed to ionizing radiation during service.  

3.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, of a causal 
relationship between the veteran's thyroid cancer, first 
shown many years after his separation from active military 
service, and any incident of service, including his reported 
in-service exposure to ionizing radiation.  

4.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, of a causal 
relationship between the veteran's degenerative joint disease 
of multiple joints, first shown many years after his 
separation from active military service, and any incident of 
service, including his reported in-service exposure to 
ionizing radiation.  

5.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, that the veteran is 
sterile.  


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by 
active duty service; and thyroid cancer was not due to 
radiation exposure during active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 3.311, 
3.326(a) (2003).  

2.  Degenerative joint disease of multiple joints was not 
incurred in or aggravated by active duty service; and 
degenerative joint disease of multiple joints was not due to 
radiation exposure during active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 3.311, 
3.326(a) (2003).  

3.  Sterility was not incurred in or aggravated by active 
duty service; and sterility was not due to radiation exposure 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.309, 3.311, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), referred to as Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) essentially held that 
VA must provide notice "upon receipt" and "when" mandated 
that notice precede an initial unfavorable AOJ (agency of 
original jurisdiction) decision on a service-connection 
claim.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case, see Bernard v. Brown, 4 
Vet. App. 384 (1993), and there has been full compliance with 
the VCAA, and all other legal precedents applicable to the 
claim.  See Pelegrini II.  Under the facts of this case, the 
Board finds that the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for service connection for thyroid cancer was 
received in June 1995 and, in March 2000, the claim amended 
to include degenerative joint disease of multiple joints and 
sterility.  The initial adjudication took place in July 2001 
and the veteran was sent VA's duty to assist letter, also 
dated in July 2001, that advised him of the notification and 
development actions required by the VCAA.  He was issued a 
statement of the case in July 2003, which contained the 
pertinent provisions of VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Under the circumstances, the Board 
finds that there has been substantial compliance with 
Pelegrini II, in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.   

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the veteran essentially maintains, in 
numerous correspondence and in testimony presented at his 
personal hearing, that he has been diagnosed with thyroid 
cancer, is sterile, and is suffering from degenerative joint 
disease of multiple joints, arthritis, claimed as premature 
aging, arising from being exposed to radiation while guarding 
nuclear ammunition rounds at a NATO site near Bad Kissingen, 
Germany, for about five or six weeks, in late 1968 and early 
1969.  He maintains that, shortly after being assigned back 
to his unit, he was hospitalized in Wurzburg, Germany, for 
approximately three weeks, due to unexplained headaches, 
which, in essence, the veteran maintains were the first 
indication of radiation sickness.  

Factual Background

The veteran's service personnel records show that he served 
on active duty in the United States Army, initially from 
September 1967 to May 1970, and then from August 1972 to 
August 1975.  Both periods of service were performed with 
field artillery units.  During his first period of active 
duty, he carried the military occupational specialty (MOS) of 
field artillery operations intelligence assistant.  His 
primary duty was chart operator (field fire director) and 
chief computer operator.  From May 1968 to April 1969, he was 
assigned to the HHB, 2nd Bn, 81st FA, in Germany.  In May 
1969, he was transferred to Vietnam, and assigned to C Btry, 
7th Bn, 15th FA, as a reconnaissance sergeant.  

Review of the veteran's service medical records for the 
initial period of active duty shows no complaints, 
symptomatology or treatment for any thyroid or arthritic 
condition; nor is there any indication of the veteran being 
sterile.  At separation from service in May 1970, no history 
or findings were made pertaining to any of those conditions.  

The veteran maintains that, shortly after his five to six 
weeks guarding the nuclear ammunition, he was hospitalized 
with severe headaches, for which he received intravenous 
medication.  Review of the veteran's service medical records 
shows that he was hospitalized in a military hospital in 
Wurzburg, Germany, from March 4 through 19, 1969.  Recently 
obtained copy of a March 4, 1969, morning report from his 
assigned unit, confirm his departure for the hospital.  
Copies of his treatment records during that hospitalization 
show that, on hospital admission, he gave a history of head 
trauma, with temporary unconsciousness six weeks prior to 
admission.  Six days prior to admission, he had the onset of 
bilateral, frontal, steady headaches, with photophobia and 
aggravation by loud noises.  He related that, about two to 
three days prior to the onset of headaches, he had been in a 
fight and hit on the right side of the bridge of the nose.  
While hospitalized, he underwent diagnostic spinal tap, Eye, 
Ear Nose and Throat, and neurological consults.  The 
headaches gradually subsided and, at hospital discharge, he 
was essentially asymptomatic.  Neurology service diagnosed 
headaches of unknown etiology, probably post-traumatic.  At 
separation from service, he gave no history of headaches and, 
on examination, no findings were made pertaining to headaches 
of any kind.  

During the veteran's second, and most recent, period of 
active duty, from August 1972 to August 1975, his MOS is 
listed as a field artillery operations intelligence 
assistant.  He was stationed in Germany from May 1973 to 
August 1975.  

Service medical records for this period of active duty shows 
no complaints, symptomatology, or treatment for any thyroid 
problem, or indication of sterility.  In May 1974, the 
veteran was seen at a clinic after he sprained his right 
shoulder playing baseball.  In November 1974, the veteran was 
seen for complaints of a swollen right knee.  He related 
having injured the knee while playing football two weeks 
earlier.  Examination revealed fluid on the knee.  Crutches 
were recommended for a 2-week period.  In January 1975, he 
sustained a left elbow strain during a fight.  X-ray studies 
of the joint were negative.  At the time of his separation 
from service, no complaints or findings regarding the right 
knee, right shoulder or left elbow were noted in the August 
1975 separation physical examination or the Report of Medical 
History.

The veteran's private outpatient treatment records for 
November 1987 to October 1991 show that, in August 1987, he 
was working for a petroleum company in the Gulf of Mexico and 
injured his back while in the process of testing an oil well.  
Subsequent medical records show follow-up treatment for his 
back condition.  None of these records contain any indication 
of either a thyroid problem or sterility.  

The report of the veteran's February 1996 VA orthopedic 
examination indicated degenerative disc of the lumbar spine.  
VA outpatient treatment records for April 1996 to March 1997 
show that he was seen for complaints of generalized 
arthritis, pain and swelling of multiple joints.  In March 
1997, a calcific body was noted on the left knee.  Nowhere in 
these records is there any mention of a thyroid condition or 
sterility.  

The veteran's Social Security Administration records show 
that he was awarded disability benefits, effective July 1975, 
based on his multiple joint disability.  There is no 
indication in these records of any thyroid condition or 
sterility.  The veteran's VA examination reports of May 1997 
and August 1997 confirm the diagnosis of degenerative joint 
disease of multiple joints, but make no mention of any 
thyroid condition or sterility.  

The veteran's VA outpatient treatment records for April 1998 
to August 1999 show that he was seen for complaints of 
degenerative joint and arthritic pain.  In July 1999, he was 
complaining of a mass on his neck that had been present for 
about two months.  A biopsy of the lymph node confirmed 
metastatic adenocarcinoma, likely from the thyroid.  In 
August 1999, he underwent a total thyroidectomy, with 
modified radical neck dissection on the right.  VA 
examination report of November 1999 confirmed papillary 
cancer of the thyroid gland with residual numbness status 
post lymph node biopsy and right modified neck dissection.  

In February 2000, VA received an article from the veteran 
pertaining to workers who built nuclear weapons likely became 
ill because of exposure to radiation or toxic chemicals.  

In February 2003, VA requested information from the Defense 
Nuclear Agency as to whether the veteran was involved in 
radiation risk activities while on active duty, specifically, 
in late 1968 and early 1969, at a NATO site near Bad 
Kissingen, Germany.  In a March 2003 reply, the agency was 
unable to verify such activities because the scope of their 
expertise was confined to providing information regarding the 
activities and radiation exposure histories of individuals 
who participated in United States atmospheric nuclear tests, 
from 1945 to 1962.  Exposure to radiation from sources other 
than U.S. atmospheric nuclear testing, or the occupation of 
Hiroshima and Nagasaki, was beyond the purview of the office.  

In June 2003, VA inquired of the Army Radiation Standards and 
Dosimetry Laboratory as to whether the veteran was involved 
in duties and activities involving a radiation risk activity 
while he was on active duty in Germany in late 1968 and early 
1969.  In response, the U.S. Army Radiation Dosimetry Branch 
researched the files for records of exposure to ionizing 
radiation for the veteran, but was unable to locate any 
records.  In February 2004, additional articles pertaining to 
radiation sickness were received from the veteran.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for a malignant tumor), the disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  Further, although neither 
degenerative joint disease nor sterility are among the 
disabilities subject to presumptive service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c) (West 1991) and 
38 C.F.R. § 3.309(d), cancer of the thyroid is specifically 
noted as a disease subject to presumptive service connection, 
if the veteran had participated in a "radiation-risk 
activity."  Likewise, thyroid cancer is listed as a 
"radiogenic" disease under 38 C.F.R. § 3.311, but neither 
degenerative joint disease nor sterility as so specifically 
listed.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that service connection is warranted for 
adenocarcinoma of the thyroid, degenerative joint disease of 
multiple joints and sterility on the basis that he has each 
of these conditions as a direct result of service, or 
secondary to his claimed exposure to ionizing radiation while 
serving in the United States Army in Germany during late 1968 
to early 1969.  

The Board has reviewed the voluminous medical and lay 
evidence referred to above and notes that service connection 
has not been established for any disability.  Also, these 
records clearly establish that the veteran currently suffers 
from both thyroid cancer and degenerative joint disease of 
multiple joints, but, other than the veteran's unsupported 
contention, there is no evidence of a medical opinion, based 
on examination of the veteran and review of the entire 
record, that he suffers from sterility.  

Sterility

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
although the veteran may well believe he is sterile due to 
his active duty service, particularly, his exposure to 
ionizing radiation, the Board would like to emphasize that it 
is the province of trained health care professional to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the presence 
of a current disability or to relate that presence of any 
current disability to any particular event or period of time; 
hence, his contentions in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  Other than the 
veteran's allegation, there is no medical evidence 
establishing that the veteran currently suffers from 
sterility, as the medical records do not contain any such 
findings nor do they contain a medical opinion to that 
effect.  

Degenerative Joint Disease 

Likewise, service connection for the veteran's currently 
diagnosed degenerative joint disease of multiple joints is 
denied on a direct and indirect basis, as well as due to 
radiation exposure.  Degenerative joint disease was first 
noted over a decade after the veteran was separated from his 
most recent period of active duty and there is no medical 
evidence, based on examination of the veteran and review of 
the entire evidence, of a nexus, or link, between currently 
diagnosed degenerative joint disease of multiple joints and a 
disease or injury noted in service.  As for secondary service 
connection, the Board notes that he is not service connected 
for any disability; hence, degenerative joint disease cannot 
be proximately due to or the result of a service-connected 
disability.  A veteran seeking disability benefits must 
establish: (1) status as a veteran; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of a nexus 
between a currently diagnosed disorder and service, or 
between a service-connected disability and the currently 
diagnosed disorder, service connection is not in order.  
Further, degenerative joint disease is not a presumptive 
disease under either diseases specific to radiation-exposed 
veterans or as a "radiogenic disease."  See 38 C.F.R. 
§§ 3.309(d)(2), 3.311(b)(2).  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently is sterile, nor is there medical 
evidence of a nexus between degenerative joint disease and 
the veteran's service, or to a service-connected disability.  
As such, there is no basis for allowance of service 
connection for either disorder, on a direct or indirect 
basis, or as due to exposure to radiation.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.309, 3.311; see also Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144; Gilbert, 1 Vet. 
App. at 55-57.  

Thyroid Cancer

In the case of thyroid cancer, the record further reveals 
that the disease did not became manifest until over a decade 
subsequent to the veteran's separation from his most recent 
period of active duty service.  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in-service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  However, the requirement still remains 
that there must be a medical opinion, based on examination of 
the veteran and review of the entire record, of a nexus 
between a currently diagnosed disorder and service in order 
to meet the criteria for service connection.  In the 
veteran's case, there is no medical evidence of a nexus 
between thyroid cancer and a disease or injury noted during 
his active duty service, or to a service-connected 
disability.  Hence, service connection for thyroid cancer on 
a direct or indirect basis is denied.  As such, this appeal 
turns on whether the evidence supports the veteran's 
contention that his thyroid cancer developed as a result of 
his claimed in-service exposure to ionizing radiation.  The 
Board will thus confine its discussion of the evidence that 
relates to that issue.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The record shows that the evidence associated with the claims 
folder includes the veteran's service medical records; 
medical evidence, both VA and non-VA, dated from November 
1987; numerous statements from the veteran and his accredited 
representative; articles pertaining to radiation and 
radiation sickness; a February 2003 letter to the United 
States Defense Nuclear Agency; and Army Radiation Standards 
and Dosimetry Laboratory.  

A review of the evidence reveals specific allegations that 
the veteran was exposed to radiation while stationed at a 
NATO nuclear weapons site in Germany during late 1968 to 
early 1969.  However, in order for a presumption to attach 
for entitlement to service connection for thyroid cancer, 
which is specifically listed as a disease specific to 
radiation-exposed veterans, the veteran must have 
participated in a "radiation-risk activity."  As noted 
earlier in this decision, a "radiation-risk activity" is 
very specifically defined.  See 38 C.F.R. § 3.309(d).  In the 
veteran's case, there is no evidence showing such 
participation.  Indeed, the veteran does not claim to have 
been exposed to ionizing radiation while participating in 
atmospheric nuclear weapons testing or the having served in 
Hiroshima or Nagasaki.  

In an effort to assist the veteran in the development of 
whether he was exposed to ionizing radiation, VA contacted 
both the United States Defense Nuclear Agency and Army 
Radiation Standards and Dosimetry Laboratory to determine 
whether the veteran was exposed to radiation or if he had 
participated in a radiation-risk activity while on active 
duty.  In response, the appropriate division of the Defense 
Nuclear Agency found no evidence he had participated in a 
radiation-risk activity.  The Army Radiation Standards and 
Dosimetry Laboratory researched the files for records of 
exposure to ionizing ration for the veteran, but were unable 
to locate any records.  

Following a review of the entire evidence of record, the 
Board concludes that the evidence is against the veteran's 
claim.  In making this finding, the Board finds dispositive 
the absence of any evidence showing, or any reason to 
believe, that the veteran was exposed to radiation during 
service.  In fact, except for the statements of the veteran 
and his accredited representative, the only evidence 
specifically addressing his reported in-service exposure is 
negative, i.e., the United States Defense Nuclear Agency and 
Army Radiation Standards and Dosimetry Laboratory responses, 
indicating that there was no evidence showing that the 
veteran participated in a radiation-risk activity or that he 
was exposed to ionizing radiation during service.  

Although the veteran and his accredited representative have 
strongly and earnestly insisted that he suffers from thyroid 
cancer, degenerative joint disease and is sterile as a 
consequence of his in-service exposure to ionizing radiation, 
there is no indication that the veteran was ever exposed to 
radiation during his period of active duty.  The veteran 
points to his period of hospitalization in the U.S. military 
hospital in Wurzburg in March 1969 for treatment of headaches 
as the initial symptoms of radiation exposure.  However, 
those headaches were diagnosed as due to trauma, based on 
hospital observation of the veteran and review of his medical 
records.  There is no medical evidence of record supporting 
the veteran's contention.  Further, there is no evidence, 
other than the veteran's unsubstantiated allegation, that he 
was exposed to radiation during service.  As for the articles 
pertaining to workers who built nuclear weapons and possible 
illness due to radiation or toxic chemicals and risks due to 
radiation exposure, these have been reviewed, but, although 
interesting and informative, do not specifically pertain to 
the veteran.  Rather, they contain information of possible 
effects of ionizing radiation on workers directly involved in 
specific activities involving building nuclear weapons and 
the general effects of radiation sickness due to exposure, 
either accidentally or intentionally.  However, without any 
medical evidence of any direct link to either the veteran or 
his specific duties in service, with confirmed evidence of 
actual exposure, there is no correlation between his thyroid 
cancer and service without resorting to speculation.  A claim 
must be supported by evidence and sound medical principles, 
not just assertions or speculations.  See Tirpak, 2 Vet. App 
at 611.  

In reaching this determination, the Board acknowledges that 
the veteran is competent to describe symptoms that he might 
have observed; however, neither he nor his accredited 
representative is competent to certify that the veteran was 
exposed to ionizing radiation during service.  Similarly, 
neither individual is competent to render medical diagnoses 
or to establish an etiological relationship between a 
disability such as thyroid cancer, degenerative joint disease 
or being sterile and the veteran's military service, to 
include his alleged in-service exposure to ionizing 
radiation.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.  


ORDER

Service connection for thyroid cancer is denied.  

Service connection for degenerative joint disease of multiple 
joints is denied.  

Service connection for sterility is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



